Exhibit 10.1



PURCHASE AND SALE AGREEMENT
By and between
CORNERSTONE CORE PROPERTIES REIT, INC.
as Seller,
and
J3 HARMON, L.L.C.
as Purchaser
August 31, 2011
2111 South Industrial Park Avenue, Tempe, AZ

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
1.1 “Agreement”
    1  
1.2 “Business Day”
    1  
1.3 “Closing”
    1  
1.4 “Closing Date”
    1  
1.5 “Commitment”
    1  
1.6 “Deposit”
    1  
1.7 “Escrow Agent”
    1  
1.8 “Existing Surveys”
    1  
1.9 “Existing Title Policies”
    1  
1.10 “Deed”
    1  
1.11 “Improvements”
    2  
1.12 “Land”
    2  
1.13 “Leases”
    2  
1.14 “Other Property”
    2  
1.15 “Permitted Exceptions”
    2  
1.16 “Property”
    2  
1.17 “Purchase Price”
    2  
1.18 “Purchaser”
    2  
1.19 “Rent Roll”
    2  
1.20 “Seller”
    2  
1.21 “Survey”
    2  
1.22 “Title Company”
    3  
1.23 “Title Inspection Period”
    3  
 
       
2. PURCHASE AND SALE; CLOSING
    3  
2.1 Purchase and Sale
    3  
2.2 Closing
    3  
2.3 Payment of Purchase Price
    3  
2.4 Escrow Agent
    3  
 
       
3. TITLE, DILIGENCE MATERIALS, ETC
    4  
3.1 Title
    4  
3.2 Survey
    5  
3.3 Property Documents
    5  
3.4 Inspection Indemnity
    7  
 
       
4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE
    7  
4.1 Closing Documents
    7  
4.2 Title Policy
    8  
4.3 Additional Conditions
    8  
4.4 Waiver of Conditions
    9  
 
       
5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE
    9  
5.1 Purchase Price
    9  

-i-



--------------------------------------------------------------------------------



 



              Page  
5.2 Closing Documents
    9  
5.3 Other Conditions
    9  
 
       
6. REPRESENTATIONS AND WARRANTIES OF SELLER
    9  
6.1 Status and Authority of the Seller
    9  
6.2 Action of the Seller
    9  
6.3 No Violations of Agreements
    9  
6.4 Litigation
    10  
6.5 Existing Leases
    10  
6.6 Agreements
    10  
6.7 Not a Foreign Person
    10  
6.8 Prohibited Person
    10  
6.9 No Approval
    10  
6.10 Bankruptcy
    10  
6.11 No Notices
    11  
6.12 Cause to be Untrue
    11  
6.13 Assessments
    11  
6.14 Environmental Matters
    11  
6.15 AS-IS
    12  
 
       
7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    14  
7.1 Status and Authority of the Purchaser
    14  
7.2 Action of the Purchaser
    14  
7.3 No Violations of Agreements
    14  
7.4 Litigation
    14  
7.5 Prohibited Person
    14  
7.6 No Approvals
    14  
7.7 Bankruptcy
    14  
 
       
8. COVENANTS OF THE SELLER
    15  
8.1 Approval of Leasing
    15  
8.2 Operation of Property
    15  
8.3 Compliance with Laws
    15  
8.4 Compliance with Agreements
    15  
8.5 Notice of Material Changes or Untrue Representations
    15  
8.6 Insurance
    15  
8.7 Cooperation
    16  
8.8 Encumbrance
    16  
8.9 Contracts
    16  
8.10 Notices
    16  
 
       
9. APPORTIONMENTS
    16  
9.1 Real Property Apportionments
    16  
9.2 Closing Costs
    18  
 
       
10. DAMAGE TO OR CONDEMNATION OF PROPERTY
    19  
10.1 Casualty
    19  

-ii-



--------------------------------------------------------------------------------



 



              Page  
10.2 Condemnation
    19  
10.3 Survival
    19  
 
       
11. DEFAULT
    20  
11.1 Default by the Seller
    20  
11.2 Default by the Purchaser
    20  
 
       
12. Miscellaneous
    20  
12.1 Brokers
    20  
12.2 Publicity
    21  
12.3 Notices
    21  
12.4 Waivers
    22  
12.5 Assignment; Successors and Assigns
    22  
12.6 Severability
    22  
12.7 Counterparts
    23  
12.8 Performance on Business Days
    23  
12.9 Attorneys’ Fees
    23  
12.10 Section and Other Headings
    23  
12.11 Time of Essence
    23  
12.12 Governing Law
    23  
12.13 Intentionally Omitted
    23  
12.14 Like-Kind Exchange
    23  
12.15 Recording
    24  
12.16 Non-liability of Representatives of Seller
    24  
12.17 Non-liability of Representatives of Purchaser
    24  
12.18 Waiver
    24  
12.19 Further Assurances
    24  
12.20 IRS Real Estate Sales Reporting; Affidavit of Legal Value
    24  
12.21 Entire Agreement
    25  
12.22 Interrelation
    25  

-iii-



--------------------------------------------------------------------------------



 



 
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT is made as of August 31, 2011 (“Effective
Date”), by and between CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation (“Seller”), and J3 HARMON, L.L.C., a Nevada limited liability
company (“Purchaser”).
WITNESSETH:
     WHEREAS, the Seller is the owner of the Property (this and other
capitalized terms used and not otherwise separately defined herein shall have
the meanings given such terms in Section 1); and
     WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, the Property, subject to and upon the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the Seller and the Purchaser
hereby agree as follows:
     1. DEFINITIONS. Capitalized terms used in this Agreement shall have the
meanings set forth below or in the section of this Agreement referred to below:
          1.1 “Agreement” shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.
          1.2 “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which banking institutions in the State of Arizona are
authorized by law or executive action to close.
          1.3 “Closing” shall have the meaning given such term in Section 2.2.
          1.4 “Closing Date” shall have the meaning given such term in
Section 2.2.
          1.5 “Commitment” shall have meaning set forth in Section 3.1.
          1.6 “Deposit” shall have the meaning as set forth in Section 2.3.
          1.7 “Escrow Agent” shall have the meaning set forth in Section 2.4.
          1.8 “Existing Surveys” shall mean the existing ALTA survey, if any,
and any other “as-built” survey, for each Property.
          1.9 “Existing Title Policies” shall mean the existing title insurance
policy for each Property.
          1.10 “Deed” shall have the meaning set forth in Section 4.1(a).





--------------------------------------------------------------------------------



 



          1.11 “Improvements” shall mean the existing buildings, fixtures and
other structures and improvements situated on, or affixed to, the Land.
          1.12 “Land” shall mean, (a) the parcel(s) of land described in Exhibit
“A” attached hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.
          1.13 “Leases” shall mean the leases identified in the Rent Roll and
any other leases hereafter entered into in accordance with the terms of this
Agreement, and all of Seller’s rights and interests therein, including Seller’s
rights to any security deposits held by or for Seller pursuant to the Leases.
          1.14 “Other Property” shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any; (b) all freely assignable intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any; (c) all use,
occupancy, building and operating licenses, permits, approvals, and development
rights, if any; (d) all freely assignable plans and specifications related to
the Land and Improvements, if any, and (e) all water rights, mineral rights, oil
and gas rights and other rights to the subsurface of the Land. Seller shall not
be required to obtain any consents to assignment of the Other Property as a
condition to closing.
          1.15 “Permitted Exceptions” shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable; (b) the
Leases, and (c) such other nonmonetary encumbrances with respect to the Property
as may be shown on any title report or supplement thereto which are not objected
to by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.
          1.16 “Property” shall mean all of the Land, the Improvements and the
Other Property. The Property consists of an approximately 26,800 square foot
industrial building known as 2111 South Industrial Park Avenue, located in the
City of Tempe, County of Maricopa, State of Arizona. Where applicable, as used
herein, the term “Property” shall also mean any one of, or each, of the
Properties.
          1.17 “Purchase Price” shall mean Nine Hundred Fifty Thousand Dollars
($950,000.00) in good funds, plus or minus all adjustments, prorations, and
credits as provided in this Agreement, and as may be allocated among the
Properties as set forth in Section 2.1 below.
          1.18 “Purchaser” shall have the meaning given such term in the
preamble to this Agreement, together with any permitted successors and assigns.
          1.19 “Rent Roll” shall mean Schedule 1 to this Agreement.
          1.20 “Seller” shall have the meaning given such term in the preamble
to this Agreement, together with any permitted successors and assigns.
          1.21 “Survey” shall have meaning set forth in Section 3.2.

-2-



--------------------------------------------------------------------------------



 



          1.22 “Title Company” shall mean First American Title Company at the
office set forth in Section 12.3: Attention Title Officer.
          1.23 “Title Inspection Period” shall have the meaning set forth in
Section 3.1.
     2. PURCHASE AND SALE; CLOSING.
          2.1 Purchase and Sale. In consideration of the payment of the Purchase
Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.
          2.2 Closing. The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be processed at the offices of the
Escrow Agent on or before November 1, 2011 (the “Closing Date”). The Closing
shall occur when the Deed for the Property is recorded in the Maricopa County
recorder’s office.
          2.3 Payment of Purchase Price.
          (a) Within two (2) Business Days of Opening of Escrow pursuant to
Section 2.4, Purchaser shall deposit in escrow with Escrow Agent (as defined in
Section 2.4) as the initial earnest money deposit the sum of Fifty Thousand
Dollars ($50,000.00) (together with all interest thereon, the “Deposit”) in cash
to be held and disbursed by Escrow Agent in accordance with the remaining
provisions of this Agreement including, without limitation, Section 3.3 below.
In addition to the Deposit, Purchaser shall, concurrently with its execution of
this Agreement, deliver to Seller the amount of Twenty-Five Dollars ($25.00),
which amount Seller and Purchaser agree has been bargained for as consideration
for Seller’s execution and delivery of this Agreement and Purchaser’s right to
inspect the Property. Such sum is in addition to and independent of any other
consideration or payment provided for in this Agreement and is non-refundable in
all events.
          If the Deposit is not paid on or before the date two (2) Business Days
after the Opening of Escrow, this Agreement shall automatically stand terminated
without further notice in which event Escrow Agent shall return the Deposit to
Purchaser and Seller and Purchaser shall have no further obligations under this
Agreement except those that expressly survive termination hereunder.
               (b) At least one (1) business day prior to the Closing Date, the
Purchaser shall deposit in Escrow the balance of the Purchase Price in good and
immediately available funds so that the funds are released on the Closing Date,
subject to adjustment as provided in Article 9.
          2.4 Escrow Agent. Purchaser and Seller hereby engage First American
Title Insurance Company (attention: Kathleen Huntsman) at the office set forth
in Section 12.3 (“Escrow Agent”) to act as agent for the parties in closing this
transaction and carrying out the terms of this Agreement on the terms and
conditions set forth herein. This Agreement shall constitute escrow instructions
to Escrow Agent; provided, however, in the event of any inconsistency between
the provisions hereof and the provisions of any escrow instructions

-3-



--------------------------------------------------------------------------------



 



requested by Escrow Agent, the terms hereof shall govern and control. “Opening
of Escrow” shall mean the date on which Escrow Agent receives one (1) fully
executed counterpart of this Agreement from Seller and Purchaser together with
the Deposit. Escrow Agent shall give Seller and Purchaser written notice of the
date of Opening of Escrow and its signature hereto indicating its acceptance of
the escrow instructions. Escrow and the transaction contemplated hereby shall
close (referred to herein interchangeably as the “Close of Escrow,” the
“Closing,” or by similar words) when all documents and funds necessary to close
this transaction have been received by Escrow Agent and the Deed conveying title
to the Properties to Purchaser has been recorded in accordance with Section 2.2.
This Agreement will constitute the sole escrow instructions to Escrow Agent, and
the standard form escrow instructions of Escrow Agent will not be used for this
transaction. Specifically, the parties have rejected any provisions in standard
form escrow instructions pertaining to the procedure for cancellation (such as
the 13-day notice provision) as well any provisions indemnifying Escrow Agent
for its negligence, or giving a broker or other third party any interest in the
escrow for this transaction.
     3. TITLE, DILIGENCE MATERIALS, ETC.
          3.1 Title. Escrow Agent is hereby instructed to, within five (5) days
after the date of Opening of Escrow, provide to Purchaser a Commitment for Title
Insurance relating to the Property (which Commitment, together with any
amendments thereto is referred to as the “Commitment”), disclosing all matters
of record which relate to the title to the Property and Escrow Agent’s
requirements for both closing the escrow created by this Agreement and issuing
the policy of title insurance described in Section 4.2. Escrow Agent shall also
simultaneously cause copies of all instruments and other documents referred to
in the Commitment (collectively, the “Underlying Documents”) to be furnished to
Purchaser. On or prior to the date ten (10) business days following its receipt
of the Commitment and Underlying Documents, (the “Title Inspection Period”), the
Purchaser shall give the Seller written notice (“Title Objection Notice”) of any
title exceptions set forth on the Commitment as to which the Purchaser objects,
in its sole and absolute discretion. The Seller shall have the right, but not
the obligation, to attempt to remove, satisfy or otherwise cure any exceptions
to title to which the Purchaser so objects; provided, however, that Seller shall
be obligated to remove, satisfy or otherwise eliminate, on or before Closing,
all mortgages, deeds-of-trust and other monetary liens (“Monetary Items”) (other
than liens for property taxes not yet due and payable). If Seller elects to take
such actions as may be required to cause such exceptions as to which Purchaser
has objected to be removed from the Commitment, the Seller shall, on or before
the fifth (5th) Business Day following delivery of Purchaser’s Title Objection
Notice, give the Purchaser written notice thereof; it being understood and
agreed that the failure of the Seller to timely give such written notice as to
any matters objected to by Purchaser shall be deemed an election by the Seller
not to remedy such matters. If the Seller elects (or is deemed to have elected)
not to cure any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination, or (ii) to
consummate the transactions contemplated hereby, notwithstanding such title
defect, without any abatement or reduction in the Purchase Price on account
thereof (whereupon such objected to exceptions or matters shall be deemed to be
Permitted Exceptions). The Purchaser shall make any such election by written
notice to the Seller given on or prior to the third (3rd) Business Day after
delivery of the Seller’s notice of its unwillingness or inability to cure (or
deemed election not to

-4-



--------------------------------------------------------------------------------



 



cure) such defect and time shall be of the essence with respect to the giving of
such notice. Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.
Escrow Agent shall also promptly deliver to Purchaser any updated or revised
Commitment, and the corresponding Underlying Documents, which reflect any new
lien, encumbrance, or other exception to title first arising after the Opening
of Escrow and not shown on the original Commitment described above (a “New Title
Matter”), as to which the same procedures, rights and other provisions set forth
above in this Section 3.1 shall apply, except that the Title Inspection Period
with respect to any such New Title Matter shall be five (5) days. If Seller
fails to discharge or cure Monetary Items at Closing, Purchaser shall have the
right to take such title as Seller can convey, with an abatement of the Purchase
Price in the amount of the Monetary Items not cured or discharged, or terminate
this Agreement and receive a refund of the Deposit.
          3.2 Survey. Seller shall, within five (5) days after the Opening of
Escrow, provide Purchaser with any Existing Surveys to the extent such exist and
are in Seller’s possession or control. Purchaser may, at its cost, cause any
such survey to be updated, or, in the event there is no Existing Survey, cause a
new survey to be prepared (collectively, the “Survey”). Purchaser shall have
until the end of the Title Inspection Period (as defined below) to object in
writing to any matter shown in the Survey. If Purchaser fails to object within
such time period, the legal description of the Property and any other matters
shown in the Survey shall be deemed approved by Purchaser. If Purchaser does
object in writing to any matter shown in the Survey, Purchaser shall specify the
matter objected to in the Title Objection Notice.
          3.3 Property Documents. Purchaser hereby acknowledges that Seller has
delivered to Purchaser the Rent Roll and true and correct copies of documents
set forth on Schedule 2 and Seller, within five (5) days of the Effective Date,
shall deliver copies of all other non-proprietary documents relating to the Land
and the Improvements, to the extent such documents exist and are in Seller’s
possession (the “Property Documents”). Seller may provide such copies to
Purchaser in electronic format. Purchaser acknowledges and agrees that Seller’s
Property Documents will be provided by Seller to accommodate and facilitate
Purchaser’s investigations relating to the Land and the Property and that,
except as expressly set forth herein, Seller makes no representations and
warranties of any kind regarding the accuracy or thoroughness of the information
contained in Seller’s Property Documents and Purchaser shall not be entitled to
rely on the Property Documents. Purchaser must perform its own due diligence
investigation of the Properties.
          Subject to the terms and conditions below, Purchaser shall have until
5:00 p.m. Arizona time on September 30, 2011 (the “Property Inspection Period”)
to review the Property Documents and perform a feasibility study or studies with
respect to the Property which may include market and engineering studies,
leasing and financial investigations, soil tests, drainage studies, confirmation
that all utilities including water, electric, gas, sewer and telephone are
available to the Property, environmental investigations, confirmation of zoning,
and/or such other tests, studies or investigations with respect to the Property
as Purchaser deems appropriate in its sole and absolute discretion. Subject to
the rights of tenants of the Property under their respective leases and with
reasonable advance notice to Seller, Seller shall cause reasonable access to the
Property to be available to Purchaser and the persons so designated by it during
the regular business hours of the respective Property, and shall afford them the
opportunity to inspect and perform any tests upon the Property that Purchaser
deems necessary or appropriate to determine whether the Property is suitable for
Purchaser’s purposes, in Purchaser’s sole and

-5-



--------------------------------------------------------------------------------



 



absolute discretion. At Seller’s request, Seller and/or the involved tenant or
its designees shall be entitled to accompany Purchaser during any such
inspection. Purchaser shall have the right to conduct a Phase I environmental
site assessment and, with Seller’s prior written consent, to be given or
withheld in Seller’s sole discretion, a Phase II environmental site assessment
(including soils borings, soil sampling and, if relevant, ground water testing,
and invasive sampling of building materials with respect to the Premises).
Purchaser’s activities at the Property shall be conducted in such a manner so as
not to unreasonably interfere with the occupancy of tenants or their employees,
licensees or invitees. Notwithstanding the foregoing, Purchaser shall not
conduct any intrusive testing of any of the Properties without the prior written
consent of Seller, which may be withheld in its sole discretion.
          If Purchaser, after conducting such inspections, investigations, and
tests, determines that the Property or any part thereof or the Property
Documents, or any other aspect of the Property whatsoever, are not, in
Purchaser’s sole and absolute discretion, satisfactory for any reason, or no
reason at all, then Purchaser may elect, at any time on or prior to the date of
expiration of the Property Inspection Period, to cancel this Agreement and the
Escrow by written notice to Seller and Escrow Agent, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination. Upon termination
by Purchaser, Purchaser shall have no obligation to deliver any third-party
documents obtained by or for Purchaser with respect to its investigations of the
Property. Notwithstanding anything else contained herein to the contrary, if
Purchaser has not provided Seller with a written notice of disapproval of the
Property or Property Documents prior to the end of the Property Inspection
Period, the Property and Property Documents shall be automatically deemed
approved by Purchaser as of the end of the Property Inspection Period. When
Purchaser gives Seller written notice of approval of its due diligence or is
deemed to have given Seller notice of such approval, the Deposit shall be
non-refundable to Purchaser, except in the case of a breach by Seller. If
Purchaser cancels this Agreement as provided in this Section 3.3, then
(i) Escrow Agent shall return to Seller all documents Seller deposited with
Escrow Agent in connection with the Escrow; (ii) Escrow Agent shall return to
Purchaser all documents Purchaser deposited with Escrow Agent in connection with
the Escrow; and (iii) Escrow Agent shall return the Deposit to Purchaser. Upon
such event, this Agreement and the Escrow shall be deemed null and void and
neither party shall have any further rights or obligations to the other
hereunder or on account hereof, except for those which by the provisions of this
Agreement are expressly stated to survive or occur at termination of this
Agreement.
     Purchaser or Purchaser’s representatives, agents and/or consultants shall
keep in full force and effect general liability insurance from an insurance
company and in form and substance reasonably approved by Seller, naming Seller
as an additional insured during Purchaser’s or Purchaser’s agents,
representatives and/or consultants entries and inspections of the Property, as
follows:
     A. Commercial general liability insurance with combined single limits of
not less than $1,000,000.00 per occurrence for bodily injury and property
damage.
     B. Any contractor hired to perform environmental tests to the Property
shall maintain errors and omissions or professional liability insurance covering
injury or damage arising out of the rendering or failing to render professional
services with limits of at least $2,000,000.00 per claim.

-6-



--------------------------------------------------------------------------------



 



     C. All insurance maintained under this Section 3.3 shall be procured from
insurance companies reasonably satisfactory to Seller.
Any damage, disturbance or other disruption of the Improvements or the Land or
other portion of the Property caused by Purchaser or its employees, contractors
or agents shall be promptly repaired and/or placed in the condition existing
prior to disturbance thereof by Purchaser or its employees, contractors and
agents upon completion of any activities by such parties on or with respect to
the Property. The obligation in the previous sentence shall survive any
termination or cancellation of this Agreement.
          3.4 Inspection Indemnity. Purchaser shall indemnify, defend and hold
Seller, its employees, directors and agents harmless for, from and against any
and all losses, defaults, liabilities, causes of action, demands, claims, damage
or expenses of every kind including, without limitation, attorneys’ fees and
court costs, arising as a result of each of the inspections by Purchaser and/or
its employees, agents and contractors, and from and against any mechanic’s liens
or claims of lien resulting therefrom (“Inspection Indemnity”). The Inspection
Indemnity shall survive the Close of Escrow or any termination or cancellation
of this Agreement.
     4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE. The obligation of the
Purchaser to acquire the Property shall be subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          4.1 Closing Documents. The Seller and Purchaser as applicable shall
have delivered, or cause to have been delivered, to the Escrow Agent the
following:
               (a) A special warranty deed covering each Property in the form
attached hereto as Exhibit “G” (the “Deed”), duly executed and acknowledged by
the Seller, conveying title to the Property, free from all liens and
encumbrances other than the Permitted Exceptions;
               (b) An assignment by the Seller and an assumption by the
Purchaser, in the form set forth on Exhibit “C” attached hereto (“Assignment of
Leases”), duly executed by the Seller and the Purchaser, of all of the Seller’s
right, title, interest, obligations and liabilities in, to and under the Leases;
               (c) Written notice to each of the tenants of the Property in the
form set forth on Exhibit “E” attached hereto (“Notices to Tenants”) executed by
Seller and Purchaser which notifies the tenants to pay to the Purchaser all rent
and other payments made by the tenants under the Leases from and after the
Closing Date;
               (d) A general assignment by the Seller and an assumption by the
Purchaser in the form set forth on Exhibit “B” attached hereto (“General
Assignment”), duly executed by the Seller and the Purchaser, of all of the
Seller’s right, title interest obligations and liabilities, if any, in, to and
under all freely transferable Other Property;
               (e) A bill of sale executed by the Seller, in the form set forth
on Exhibit “D” attached hereto (“Bill of Sale”), with respect to any personal
property owned by the Seller, situated at the Property owned by Seller and used
in connection with the Property (it

-7-



--------------------------------------------------------------------------------



 



being understood and agreed that no portion of the Purchase Price is allocated
to personal property);
               (f) To the extent the same are in the Seller’s possession and not
previously delivered, copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;
               (g) To the extent the same are in the Seller’s possession or
control, duly executed original copies of the Leases; and
               (h) Such other conveyance documents, certificates, deeds and
other instruments as the Escrow Agent or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.
          4.2 Title Policy. The Title Company shall be prepared to issue, upon
payment of the title premium, a standard owner’s title policy in the aggregate
amount of the Purchase Price (as same may be allocated as provided in
Section 2.1, above), insuring title to the Property is vested in the Purchaser,
subject only to the Permitted Exceptions.
          4.3 Additional Conditions.
               (a) All representations and warranties of the Seller herein shall
be true, correct and complete in all material respects on and as of the Closing
Date and the Seller shall not be in default under this Agreement.
               (b) Seller shall have obtained estoppel certificates from tenants
comprising no less than eighty percent (80%) of the square footage of the
Improvements of the Property (measured as of the Opening of Escrow) in the form
prescribed by the particular tenant’s corresponding Lease, and if (and only if)
no estoppel certificate form is prescribed by the particular Lease, then in a
form attached hereto as Exhibit “F”, dated no earlier than thirty (30) days
prior to Closing (the “Tenant Estoppels”). Such Tenant Estoppels shall be
consistent with each corresponding Lease, and shall not reveal any default by
landlord or tenant, any right to any unknown offset rent by the tenant or any
claim of the same, or any lease documents or other agreements not delivered to
Purchaser that would have an adverse material impact on the Lease.
Notwithstanding the foregoing, any modification by a tenant to an estoppel
certificate to qualify with a knowledge standard, or to conform a statement to
the applicable Lease, shall not be grounds for disapproval by Purchaser. Seller
shall make reasonable efforts to obtain and deliver the Tenant Estoppels
required under this Section 4.3(b), provided, however, in no event shall Seller
be deemed in default under this Agreement in the event of Seller’s inability to
timely provide all of the required Tenant Estoppels hereunder, and Purchaser’s
sole remedy against Seller in the event of Seller’s inability to provide the
required Tenant Estoppels shall be to terminate this Agreement, receive a refund
of its Deposit.
          At such time as Seller delivers to Purchaser executed Tenant Estoppels
from tenants comprising no less than eighty percent (80%) of the square footage
of the Improvements of the Property, in the form and satisfying the requirements
provided in Section 4.3(b) above (collectively, the “Minimum Required Tenant
Estoppels”), then the Purchaser’s condition to Closing set forth in this Section
shall automatically be deemed satisfied, provided Seller

-8-



--------------------------------------------------------------------------------



 



executes any substitute Tenant Estoppels for any tenant that has not delivered
an Estoppel Certificate, which shall be made to Seller’s knowledge.
               (c) Purchaser shall not have terminated this Agreement in
accordance with Section 10.1 or Section 10.2 below.
          4.4 Waiver of Conditions. If any of the conditions in this Section 4
are not satisfied as of the Closing Date, Purchaser shall have the right to
either (a) waive such condition and complete Closing, or (b) terminate this
Agreement and receive a refund of the Deposit. The foregoing shall not affect
Purchaser’s rights and remedies in the event any of the conditions are not
satisfied as a result of Seller’s default, subject to the limitations in
Section 11.1 below.
     5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE. The obligation of the Seller
to convey the Property to the Purchaser is subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          5.1 Purchase Price. The Purchaser shall deliver to the Escrow Agent
the Purchase Price payable hereunder (less the Deposit which shall be applied to
the Purchase Price), subject to the adjustments set forth in Section 2.3,
together with any closing costs to be paid by the Purchaser under Section 9.2.
          5.2 Closing Documents. The Purchaser shall have delivered to the
Escrow Agent duly executed and acknowledged counterparts of the documents
described in Section 4.1, where required.
          5.3 Other Conditions. All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall not be in default under this
Agreement.
     6. REPRESENTATIONS AND WARRANTIES OF SELLER. To induce the Purchaser to
enter into this Agreement, the Seller represents and warrants to the Purchaser
as of the date of this Agreement and as of Closing, except as qualified by
Schedule 3, as follows:
          6.1 Status and Authority of the Seller. The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
organizational documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.
          6.2 Action of the Seller. The Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
          6.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or

-9-



--------------------------------------------------------------------------------



 



constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.
          6.4 Litigation. Seller has not received written notice that, nor to
Seller’s actual knowledge is there, any investigation, action, claim or
proceeding is pending, asserted, or threatened, which (i) questions the validity
of this Agreement or any action taken or to be taken pursuant hereto,
(ii) involves condemnation or eminent domain proceedings against the Property or
any portion thereof, or (iii) affects the Property or Purchaser after Closing.
          6.5 Existing Leases. Subject to Section 8.1, other than the Leases
listed in the Rent Roll, the Seller has not entered into any oral or written
contract or agreement with respect to the occupancy of the Property that will be
binding on the Purchaser after the Closing. To Seller’s knowledge, the copies of
the Leases and all tenant correspondence files heretofore delivered by the
Seller to the Purchaser are true, correct and complete copies thereof. To
Seller’s knowledge, the information set forth in the Rent Roll (which was
prepared by Seller’s property manager) is true, correct and complete in all
material respects.
          6.6 Agreements. Other than as set forth in the Property Documents, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements which are terminable upon thirty (30) days notice
without payment of premium or penalty.
          6.7 Not a Foreign Person. The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
          6.8 Prohibited Person. For purposes of this Agreement, a “Prohibited
Person” means any of the following: (i) a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity owned or Controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity that is named as a “specifically designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control (herein called “OFAC”) at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in the foregoing clauses (i), (ii), (iii),
or (iv). Seller represents and warrants to Purchaser, knowing that Purchaser is
relying on such representation and warranty, that Seller is not a Prohibited
Person.
          6.9 No Approval. No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Seller of
this Agreement or the performance of its obligations hereunder.
          6.10 Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Seller’s creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (d) suffered the attachment or other judicial seizure of all,
or

-10-



--------------------------------------------------------------------------------



 



substantially all, of Seller’s assets, (e) admitted in writing its inability to
pay its debts as they come due, or (f) made an offer of settlement, extension or
composition to its creditors generally.
          6.11 No Notices. Seller has not received any written notice from any
governmental agency requiring the correction of any condition with respect to
the Property, or any part thereof, by reason of a violation of any applicable
federal, state, county or municipal law, code, rule or regulation (including
those respecting the Americans With Disabilities Act or any law of regulation
respecting the presence of hazardous materials or toxic waste on the Property),
which has not been cured or waived.
          6.12 Cause to be Untrue. Seller will not cause any intentional action
which would cause any of the representations or warranties contained in this
Agreement to be untrue as of the Close of Escrow.
          6.13 Assessments. Except as disclosed in the Property Documents or the
Commitment, there are not now any assessments for public improvements against
the Property which are unpaid by the Seller, nor is the Property subject to or
affected by any special assessments for public improvements.
          6.14 Environmental Matters. Seller has not received any written
notification that the Property contains any Toxic Waste, Hazardous Waste,
Industrial Waste or Hazardous Substance as defined by the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq.; the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”); any implementing regulations thereunder, or any other applicable
federal, state or local statutes, regulations, ordinances or rules. There are no
underground tanks on the Property.
          The representations and warranties made in this Agreement by the
Seller shall be continuing and shall be deemed remade by the Seller as of the
Closing Date, with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Seller
shall survive the Closing for a period of one hundred eighty (180) days, and
upon expiration shall be of no further force or effect except to the extent that
with respect to any particular alleged breach, the Purchaser files a legal
action in a court with appropriate jurisdiction for breach of the
representations and warranties within said 180-day period. References in this
Article 6 to the “actual knowledge” of Seller shall refer only to the actual
knowledge of Jon Carley, who Seller hereby represents to be the person most
knowledgeable and qualified to make the foregoing representations and warranties
on behalf of Seller (which knowledge shall not include any imputed or
constructive knowledge), and shall not be construed to refer to the knowledge of
any other officer, agent or employee of Seller or any affiliate thereof or to
impose upon such designated individuals any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains or to impose any
personal liability on such individual. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was actually disclosed by Seller to Purchaser prior to
Closing in writing; and (b) unless the valid claim for any single claimed breach
is more than Five Thousand and No/100 Dollars ($5,000.00). Seller shall be
deemed to have disclosed and Purchaser shall have actual knowledge of all
matters in the Underlying Documents, Property Documents and all materials
obtained by Seller during its due diligence investigation. In no event shall the
total liability of

-11-



--------------------------------------------------------------------------------



 



Seller to Purchaser for all breaches of all representations and warranties of
Seller in this Agreement exceed One Hundred Thousand Dollars ($100,000.00). If
prior to Closing, Seller’s representations, as remade on the Closing Date, shall
result in Seller’s Representations made as of the Effective Date being untrue in
any material respect as of the Closing Date as a result of a change in condition
occurring after opening of Escrow, then Purchaser may, at Purchaser’s option, as
its sole and exclusive remedy, terminate this Agreement by notice in writing to
Seller, in which event Escrow Agent shall promptly refund the entire Deposit to
Purchaser.
          6.15 AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, THE SELLER HAS NOT
MADE, AND THE PURCHASER HAS NOT RELIED ON, ANY INFORMATION, PROMISE,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PROPERTY, WHETHER
MADE BY THE SELLER, ON THE SELLER’S BEHALF OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF
THE TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA,
ECONOMIC CONDITIONS OR PROJECTIONS, HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL DEFECTS OR
CONDITIONS, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, OR THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS.
FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS
TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES OR OFFERING CIRCULARS DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, THE REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING AND ANY OTHER INFORMATION PERTAINING TO THE PROPERTY OR THE MARKET
AND PHYSICAL ENVIRONMENTS IN WHICH THEY ARE LOCATED. THE PURCHASER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, (i) THE PURCHASER HAS ENTERED INTO
THIS AGREEMENT WITH THE INTENTION OF RELYING UPON ITS OWN INVESTIGATION OR THAT
OF ITS CONSULTANTS WITH RESPECT TO THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND
LEGAL CONDITION OF THE PROPERTY AND (ii) THE PURCHASER IS NOT RELYING UPON THE
PROPERTY

-12-



--------------------------------------------------------------------------------



 



DOCUMENTS OR ANY STATEMENTS, REPRESENTATIONS OR WARRANTIES OF ANY KIND, OTHER
THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, MADE. PRIOR TO THE CLOSING PURCHASER
WILL HAVE HAD AN ADEQUATE OPPORTUNITY TO INSPECT THE PROPERTY AND BECOME FULLY
FAMILIAR WITH THE PHYSICAL CONDITION THEREOF AND, SUBJECT TO THE REPRESENTATIONS
AND WARRANTIES MADE IN THIS AGREEMENT, SHALL PURCHASE THE PROPERTY IN ITS
“AS-IS”, “WHERE IS” AND “WITH ALL FAULTS” CONDITION ON THE CLOSING DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT THAT
PURCHASER HAS ACTUAL KNOWLEDGE OF A DEFAULT BY SELLER (A “KNOWN DEFAULT”), BUT
NONETHELESS ELECTS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
PROCEEDS TO CLOSING, THEN THE RIGHTS AND REMEDIES OF PURCHASER SHALL BE WAIVED
WITH RESPECT TO SUCH KNOWN DEFAULT UPON THE CLOSING AND SELLER SHALL HAVE NO
LIABILITY WITH RESPECT THERETO. EXCEPT IN THE EVENT OF SELLER’S FRAUD, AND
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, FROM AND AFTER THE CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION EXCEPT FOR FRAUD AND SELLER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
CAUSES OF ACTION IN TORT OTHER THAN FRAUD), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND
OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER (AND SELLER’S MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF THE PROPERTY OR
ITS OPERATION OR IN ANY OTHER WAY. IN CONNECTION WITH THE FOREGOING, PURCHASER
HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES THE BENEFITS OF ANY PROVISION OR
PRINCIPLE OF ANY FEDERAL, STATE OR LOCAL LAW OR REGULATION THAT MAY LIMIT THE
SCOPE OR EFFECT OF THE FOREGOING WAIVER AND RELEASE.
     This release by Purchaser shall constitute a complete defense to any claim,
cause of action, defense, contract, liability, indebtedness or obligation
released pursuant to this release. Nothing in this release shall be construed as
(or shall be admissible in any legal action or proceeding as) an admission by
Seller or any other released party that any defense, indebtedness, obligation,
liability, claim or cause of action exists which is within the scope of those
hereby released.

-13-



--------------------------------------------------------------------------------



 



/s/ J S
Purchaser’s Initials
     7. REPRESENTATIONS AND WARRANTIES OF PURCHASER. To induce the Seller to
enter into this Agreement, the Purchaser represents and warrants to the Seller
as follows:
          7.1 Status and Authority of the Purchaser. The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
          7.2 Action of the Purchaser. The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
          7.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.
          7.4 Litigation. The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.
          7.5 Prohibited Person. Purchaser represents and warrants to Seller,
knowing that Seller is relying on such representation and warranty, that
Purchaser is not a Prohibited Person.
          7.6 No Approvals. No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Purchaser
of this Agreement or the performance of its obligations hereunder.
          7.7 Bankruptcy. Purchaser has not (a) made a general assignment for
the benefit of creditors, (b) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Purchaser’s creditors,
(c) suffered the appointment of a receiver to take possession of all or
substantially all of Purchaser’s assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets,
(e) admitted in writing its inability to pay its debts as they come due, or
(f) made an offer of settlement, extension or composition to its creditors
generally.

-14-



--------------------------------------------------------------------------------



 



          The representations and warranties made in this Agreement by the
Purchaser shall be continuing and shall be deemed remade by the Purchaser as of
the Closing Date with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Purchaser
shall survive the Closing for a period of ninety (90) days, and upon expiration
shall be of no further force or effect except to the extent that with respect to
any particular alleged breach, the Seller files a legal action in a court with
appropriate jurisdiction for breach of Purchaser’s representations and
warranties prior to the expiration of said period.
     8. COVENANTS OF THE SELLER. The Seller hereby covenants with the Purchaser
between the date of this Agreement and the Closing Date or earlier termination
of the Agreement as follows:
          8.1 Approval of Leasing. During the term of this Agreement, Seller
will not extend, amend or terminate any existing Lease, or enter into any new
Lease, or grant consent to any request for approval made by a tenant under a
Lease, without providing Purchaser the following: (a) all material supporting
documentation, including, without limitation, broker’s commissions, tenant
improvement allowances, cancellation fees and any tenant financial information
to the extent in Seller’s possession and (b) as to any such extension, amendment
or termination of a Lease, or new Lease, Seller must receive Purchaser’s prior
written (e-mail delivery is acceptable) approval which may be withheld in
Purchaser’s reasonable discretion. Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease, or new Lease within five (5) Business Days after Purchaser’s receipt of
all of the items described above. If Purchaser does not respond to Seller’s
request within such five (5) Business Day time period, then Purchaser will be
deemed to have approved such amendment, termination or new Lease.
          8.2 Operation of Property. To continue to operate the Property
substantially consistent with past practices. Seller shall not make any material
alterations or improvements to the Property, except as required under this
Agreement or to comply with any of the Leases.
          8.3 Compliance with Laws. To comply in all material respects with
(i) all laws, regulations and other requirements from time to time applicable of
every governmental body having jurisdiction of the Property, or the use or
occupancy thereof, and (ii) all material terms, covenants and conditions of all
agreements affecting the Property.
          8.4 Compliance with Agreements. To comply with each and every material
term, covenant and condition contained in the Leases and any other material
document or agreement affecting the value of the Property.
          8.5 Notice of Material Changes or Untrue Representations. Upon
learning of any material adverse change affecting the Property or any event or
circumstance which makes any representation or warranty of the Seller to the
Purchaser under this Agreement untrue or misleading, promptly to notify the
Purchaser thereof in writing.
          8.6 Insurance. To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

-15-



--------------------------------------------------------------------------------



 



          8.7 Cooperation. The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser.
          8.8 Encumbrance. Seller shall not enter into or create any easement,
restriction, lien or other encumbrance on title to the Property.
          8.9 Contracts. Seller shall not enter into any contracts prior to
Closing that cannot be terminated upon 30 days notice, with no penalties. Seller
shall terminate all service contracts, management contracts, brokerage contracts
and all other contracts affecting the Property as of the Closing Date.
          8.10 Notices. Seller shall promptly deliver to Purchaser copies of any
written notice received by Seller between the date of this Agreement and the
Closing Date regarding all actions, suits or other proceedings affecting the
Property, or the use, possession or occupancy thereof, which may adversely
affect Purchaser or the Property.
     9. APPORTIONMENTS.
          9.1 Real Property Apportionments.
               (a) The following items shall be apportioned at the Closing as of
the close of business on the day immediately preceding the Closing Date:
                    (i) to the extent same have been paid to Seller as of the
Closing Date, monthly Rents that are not delinquent, operating costs, taxes and
other charges payable under the Leases. Delinquent rents will be handled in
accordance with Section 9.1(h) below;
                    (ii) to the extent same have been paid to Seller as of the
Closing Date, percentage rents and other unfixed charges payable under the
Leases;
                    (iii) fuel, electric, water and other utility costs, subject
to Section 9.1(b);
                    (iv) municipal assessments and governmental license and
permit fees;
                    (v) non-delinquent real estate taxes and assessments other
than special assessments, based on the rates and assessed valuation applicable
in the fiscal year for which assessed;
                    (vi) water and sewer rates and charges;
                    (vii) real property taxes and rents; and
                    (viii) all other items of income and expense normally
apportioned in sales of property in similar situations in the jurisdiction where
each Property is located.

-16-



--------------------------------------------------------------------------------



 



          If any of the foregoing cannot be apportioned at the Closing because
of the unavailability of the amounts which are to be apportioned, such items
shall be apportioned on the basis of a good faith estimate by the parties and
reconciled as soon as practicable after the Closing Date but, in any event, no
later than twelve (12) months after the Closing Date.
               (b) If there are water, gas, electric or other utility meters
located at the Property, the Seller shall obtain readings thereof prior to the
Closing Date and the unfixed water rates and charges, sewer charges, and gas and
electricity charges. Seller shall pay all rates, rents and other charges at
Closing. If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer charges, rents and gas and
electricity charges or other utility charges which are based on such readings
shall be prorated based upon the per diem charges obtained by using the most
recent period for which such readings shall then be available. Upon the taking
of subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations. The parties agree to
make such final recalculations within sixty (60) days after the Closing Date. At
Closing, Purchaser shall credit to the account of Seller all refundable cash or
other deposits posted with utility companies serving the Property, or, at
Seller’s option, Seller shall be entitled to receive and retain such refundable
cash and deposits.
               (c) If any refunds of real property taxes or assessments, water
rates and charges or sewer charges shall be made after the Closing, the same
shall be held in trust by the Seller or the Purchaser, as the case may be, and
shall first be applied to the any unreimbursed costs incurred in obtaining the
same, then to any required refunds to tenants under the Leases, and the balance,
if any, shall be paid to the Seller (for the period prior to the Closing Date)
and to the Purchaser (for the period commencing with the Closing Date).
               (d) No insurance policies of the Seller are to be transferred to
the Purchaser, and no apportionment of the premiums therefor shall be made.
Purchaser acknowledges that Seller will terminate its insurance policies
covering the Property and that Purchaser must obtain its own insurance for the
Closing Date onward.
               (e) At the Closing, the Seller shall transfer to, or cause to be
credited to, the Purchaser the amount of all unapplied security deposits held
pursuant to the terms of the Leases. Any security deposits delivered in the form
of a letter of credit shall be assigned to Purchaser at Closing, and the
original letter of credit shall be delivered to Purchaser at Closing. Prior to
Closing, Seller shall be responsible for obtaining all consents and documents
from the issuer of any such letter of credit that are necessary to assign the
same to Purchaser, and Seller shall be responsible for any transfer fees charged
by the issuer of the letter of credit.
               (f) Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord (i) under Leases first entered into by
the Seller after the Opening of Escrow and approved by Purchaser pursuant to the
approval procedures set forth in Section 8.1, or (ii) due in connection with the
renewal or extension of any existing Lease after the Opening of Escrow, shall be
the sole responsibility of the Purchaser. The Purchaser shall only receive a
credit at Closing for any unfunded or unpaid brokerage commissions, tenant
improvement allowances, moving allowances, free or reduced rent and other
amounts payable by the Seller, or similar tenant inducements, granted by Seller,
as landlord under Leases (only to the

-17-



--------------------------------------------------------------------------------



 



extent) entered into by the Seller prior to the date of this Agreement and where
such costs are unfunded.
               (g) If a net amount is owed by the Seller to the Purchaser
pursuant to this Section 9.1, such amount shall be credited against the Purchase
Price. If a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.
               (h) If, on the Closing Date, there are past due rents with
respect to any Lease, then such delinquent rents shall not be prorated at
Closing. Any delinquent rents received by the Purchaser from a tenant after the
Closing shall be applied between the parties, as follows: first, to the actual
out of pocket expenses incurred by Purchaser in collecting such rents, and
second, to rents due or to become due to Purchaser for periods after Closing,
third to rents due for the calendar month in which the Closing occurs, and
fourth, to all other rents due or past due in the order in which they became due
(i.e., first to older arrearages, then to newer arrearages). Seller shall
promptly remit to Purchaser all sums received by Seller from tenants after the
Closing other than for rents for which Purchaser received credit hereunder.
Seller shall have the right to attempt to collect any past due rents or other
amounts following the Closing; provided, however, Seller may not seek to
terminate any Lease or disturb any tenant’s right of possession.
               (i) The parties agree that there shall be no proration at Closing
of any common area maintenance, real estate tax, insurance and other similar
reimbursements owing from the tenants (“Additional Rent”). At the time of any
final calculation and collection from the tenants of the Additional Rents for
the year in which the Closing has occurred, whether in the nature of year-end
reconciliations or payments in arrears, Seller or Purchaser shall prorate
outside Escrow the Additional Rents and corresponding charges based upon the
total amount thereof no later than April 1, 2012. If, as a result of prorations,
the parties determine that either Seller or Purchaser received from the tenants
an amount of Additional Rent in excess of the amount to which such party is
entitled, such party shall pay such excess to the other party within thirty
(30) days after the proration is determined. In connection with the foregoing,
Purchaser and Seller shall cooperate with each other concerning the calculation
of the post-closing proration.
          The provisions of this Section 9.1 shall survive the Closing.
          9.2 Closing Costs.
               (a) The Purchaser shall pay (i) the costs its own diligence in
connection with the transactions contemplated hereby; (ii) all premiums, charges
and fees of the Title Company in excess of the premium for standard owner’s
coverage under the title policy in the amount of the Purchase Price including
the cost of extended coverage and any affirmative endorsements; (iii) fifty
percent (50%) of the Escrow Fee; and (iv) all transfer taxes, transfer fees,
documentary stamp taxes, and other similar fees or charges.
               (b) The Seller shall pay (i) the title insurance premium for
standard owner’s coverage under an ALTA policy of title insurance in the amount
of the Purchase Price, (ii) fifty percent (50%) of the Escrow Fee, and
(iii) recording fees for recording the Deed.

-18-



--------------------------------------------------------------------------------



 



               (c) Each party shall pay the fees and expenses of its attorneys
and other consultants, except as provided in Section 12.9 of this Agreement.
               (d) Any other costs shall be allocated in accordance with
customary practice in the jurisdiction in which the relevant Property is
located.
     10. DAMAGE TO OR CONDEMNATION OF PROPERTY.
          10.1 Casualty. If, after the Effective Date but prior to the Closing,
any of the building making up the Property is materially destroyed or damaged by
fire or other casualty (i.e., fifteen percent (15%) or more of the Property), or
in the event that the physical condition of any Property otherwise suffers a
material adverse change resulting in a diminution of value of fifteen percent
(15%) or more of such Property, the Seller shall promptly notify the Purchaser
of such fact. In such event, the Purchaser shall have the right to terminate
this Agreement by giving written notice to the Seller not later than ten
(10) days after the giving the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten (10) day
period). If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect, the Deposit
shall be promptly returned to Purchaser, and no party shall have any liability
to the other hereunder. If less than a material part of any of the building
making up the Property shall be affected by fire or other casualty or if the
Purchaser shall not elect to terminate this Agreement as aforesaid, there shall
be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.
          10.2 Condemnation. If, prior to the Closing, a material part of any of
the individual land making up any Property (i.e., a portion of and/or interest
in the Property comprising fifteen percent (15%) or more of the value of any
Property), is taken by eminent domain (or is the subject of a pending taking
which has not yet been consummated, or is sold or conveyed in lieu of such
taking), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this Agreement by giving written notice to the Seller not later than ten
(10) days after the giving of the Seller’s notice (and, if necessary, the
Closing Date shall be extended until one day after the expiration of such ten
(10) day period). If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect,
the Deposit shall be promptly returned to Purchaser, and no party shall have any
liability to the other hereunder. If less than a material part of any of the
individual buildings making up the Property shall be affected or if the
Purchaser shall not elect to terminate this Agreement as aforesaid, the sale of
the Property shall be consummated as herein provided without any adjustment to
the Purchase Price (except to the extent of any condemnation award received by
the Seller prior to the Closing) and the Seller shall assign to the Purchaser at
the Closing all of the Seller’s right, title and interest in and to all awards,
if any, for the taking, and the Purchaser shall be entitled to receive and keep
all awards for the taking of the Property or portion thereof.
          10.3 Survival. The parties’ obligations, if any, under this Section 10
shall survive the Closing.

-19-



--------------------------------------------------------------------------------



 



     11. DEFAULT.
          11.1 Default by the Seller. If the Closing fails to occur solely as a
result of a default by Seller hereunder, the Purchaser may, as its sole and
exclusive remedy, either (a) terminate this Agreement and receive a refund of
its Deposit, plus Purchaser’s actual documented out-of-pocket third party
expenses incurred in conducting its due diligence with respect to the
transaction contemplated by this Agreement, subject to a cap of Twenty-Five
Thousand Dollars ($25,000.00), or (b) pursue an action for specific performance
provided that Purchaser files such action in a court with appropriate
jurisdiction within thirty (30) days of Seller’s default.
          11.2 Default by the Purchaser. IN THE EVENT OF A DEFAULT BY THE
PURCHASER HEREUNDER, THEN SELLER’S SOLE AND EXCLUSIVE RIGHT AND REMEDY FOR SUCH
BREACH SHALL BE TO TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN
NOTICE TO PURCHASER AND ESCROW AGENT IN WHICH EVENT ESCROW AGENT SHALL PAY THE
DEPOSIT AND ALL ACCRUED INTEREST THEREON TO SELLER. THE DEPOSIT SHALL CONSTITUTE
LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IT WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES THAT SELLER WOULD
INCUR AS A RESULT OF THE BREACH BY PURCHASER OF ITS OBLIGATION TO PURCHASE THE
PROPERTY. THE PARTIES AGREE THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES, AND SHALL CONSTITUTE LIQUIDATED DAMAGES IN ACCORDANCE WITH ALL
LAWS APPLICABLE TO THIS TRANSACTION INCLUDING WITHOUT LIMITATION ALL LAWS OF THE
JURISDICTION IN WHICH THE PROPERTY IS LOCATED. THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. SELLER WAIVES ALL
OTHER REMEDIES FOR PURCHASER’S BREACH OF ITS OBLIGATION TO PURCHASE THE PROPERTY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, PROVIDED HOWEVER NOTHING HEREIN
SHALL LIMIT SELLER’S RIGHT TO RECOVERY FOR (i) PURCHASER’S INDEMNITY
OBLIGATIONS; (ii) ANY RIGHT TO ATTORNEY’S FEES UNDER THIS AGREEMENT; OR
(iii) PURCHASER’S OBLIGATION TO PROVIDE COPIES OF PURCHASER’S DUE DILIGENCE
DOCUMENTS TO SELLER.

     
/s/ J S
  /s/ T R
 
   
Purchaser’s Initials
  Seller’s Initials

     12. Miscellaneous.
          12.1 Brokers. Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby other than CB Richard
Ellis and Cutler Commercial which Seller shall compensate under a separate
written agreement if and only if the Closing occurs. Each party shall indemnify
and hold harmless the other party and its respective legal representatives,
heirs, successors and assigns from and against any loss, liability or expense,
including reasonable

-20-



--------------------------------------------------------------------------------



 



attorneys’ fees, charges and disbursements arising out of any claim or claims
for commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party. The provisions of this Section 12.1 shall survive the
Closing.
          12.2 Publicity. The parties agree that, during the period prior to
Closing, and except as otherwise required by law and except for the exercise of
any remedy hereunder or the performing of due diligence investigation, no party
shall, with respect to this Agreement and the transactions contemplated hereby,
contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party (other than
such party’s consultants, attorneys, experts, and prospective lenders and
investors) without the consent of the other party, which consent shall not be
unreasonably withheld or delayed.
          12.3 Notices.
               (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier/facsimile with confirmed receipt, or by mail or
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).
               (b) All notices required or permitted to be sent hereunder shall
be deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier/facsimile, and, in
all other cases, upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.
               (c) All such notices shall be addressed,

         
 
  if to the Seller, to:   Cornerstone Core Properties REIT, Inc.
1920 Main Street
Suite 400
Irvine, CA 92614
Attn: Mr. Jon Carley/Dag Wilkinson, Esq.
[Telecopier No. (949) 250- 0592]
 
       
 
  with a copy to:   Rutan and Tucker, LLP
611 Anton Boulevard, 14th Floor
Costa Mesa, CA 92626
Attn: Joe Maga, Esq.
[Telecopier No. (714) 546-9035]

-21-



--------------------------------------------------------------------------------



 



         
 
  if to the Purchaser, to:   J3 Harmon L.L.C.
C/O 2150 E. Highland, Suite 207
Phoenix, Arizona 85016
Attn: Rod Crotty
[Telecopier No. (602) 955-2828]
rcrotty@cutlercommercial.com
elena@j2properties.com
 
       
 
  If to Escrow Agent, to:   First American Title
5 First American Way
Santa Ana, CA 92707
Attn: Kathleen Huntsman
[Telecopier No. (714) 242-7479]
khuntsman@firstam.com

               (d) By notice given as herein provided, the parties hereto and
their respective successors and assigns shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America.
          12.4 Waivers. Subject to the terms of the last paragraph of Section 6,
any waiver of any term or condition of this Agreement, or of the breach of any
covenant, representation or warranty contained herein, in any one instance,
shall not operate as or be deemed to be or construed as a further or continuing
waiver of any other breach of such term, condition, covenant, representation or
warranty or any other term, condition, covenant, representation or warranty, nor
shall any failure at any time or times to enforce or require performance of any
provision hereof operate as a waiver of or affect in any manner such party’s
right to at a later time enforce or require performance of such provision or any
other provision hereof. This Agreement may not be amended, nor shall any waiver,
change, modification, consent or discharge be effected, except by an instrument
in writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent or discharge is sought.
          12.5 Assignment; Successors and Assigns. Subject to Section 12.14,
this Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement without Seller’s consent to
any entity owned, directly or indirectly, and controlled or managed by
Purchaser, provided that Purchaser shall give Seller written notice of such
assignment at least five (5) Business Days before the Closing Date; provided,
however, that, any assignment shall not release the original parties to this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.
          12.6 Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in

-22-



--------------------------------------------------------------------------------



 



any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance shall not have
the effect of rendering the provision or provisions in question invalid,
inoperative or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.
          12.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. The parties may also exchange signatures by facsimile or
electronic mail.
          12.8 Performance on Business Days. In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.
          12.9 Attorneys’ Fees. If any lawsuit, or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees and expert witness fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.
          12.10 Section and Other Headings. The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
          12.11 Time of Essence. Time shall be of the essence with respect to
the performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.
          12.12 Governing Law. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of Arizona.
          12.13 Intentionally Omitted.
          12.14 Like-Kind Exchange. At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement a like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code,
including executing an instrument acknowledging and consenting to any assignment
by the requesting

-23-



--------------------------------------------------------------------------------



 



party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder. In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder. The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to Closing.
Notwithstanding the foregoing, in no event shall the non-exchanging party incur
or be subject to any liability that is not otherwise provided for in this
Agreement; the Closing Date shall not be delayed as the result of such exchange;
all additional costs in connection with such exchange shall be borne by the
exchanging party; and the exchanging party shall indemnify the non-exchanging
party and hold the non-exchanging party harmless from and against any and all
claims, demands, liabilities, costs, expenses, penalties, damages and losses,
including, without limitation, reasonable attorneys’ fees relating to the
non-exchanging party’s participation in such exchange. This Agreement is not
subject to or conditioned upon the ability to consummate an exchange.
          12.15 Recording. Neither this Agreement nor any memorandum thereof may
be recorded without the prior written consent of both parties.
          12.16 Non-liability of Representatives of Seller. No trustee, officer,
shareholder, employee or agent of the Seller shall be held to any personal
liability, jointly or severally, for any obligation of, or claim against, the
Seller. Purchaser shall look only to the assets of the Seller for the payment of
any sum or the performance of any obligation hereunder.
          12.17 Non-liability of Representatives of Purchaser. Subject to
Section 11.2, no trustee, officer, shareholder, employee or agent of Purchaser
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Purchaser. Seller shall look only to the assets
of Purchaser for the payment of any sum or the performance of any obligation
hereunder.
          12.18 Waiver. The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any applicable
law, rule or regulation.
          12.19 Further Assurances. In addition to the actions recited herein
and contemplated to be performed, executed, and/or delivered by the Seller and
the Purchaser, the Seller and the Purchaser agree to perform, execute and/or
deliver or cause to be performed, executed and/or delivered at the Closing or
after the Closing any and all such further acts, instruments, deeds and
assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.
          12.20 IRS Real Estate Sales Reporting; Affidavit of Legal Value.
Purchaser and Seller hereby appoint Escrow Agent as, and Escrow Agent agrees to
act as, “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to

-24-



--------------------------------------------------------------------------------



 



Internal Revenue Code Section 6045(e). Escrow Agent shall prepare and file all
informational returns, including, without limitation, IRS Form 1099-S and shall
otherwise comply with the provisions of Internal Revenue Code Section 6045(e).
Escrow Agent agrees to comply with the provisions of Executive Order 13224
regarding the Specially Designated Nationals Blocked Persons list. Purchaser and
Seller hereby authorize Escrow Agent to complete and file the affidavit of legal
value required under A.R.S. §11-1133 on behalf of each party when recording the
Deed.
          12.21 Entire Agreement. This Agreement and all Exhibits hereto and the
instruments referred to herein contain the entire agreement and understanding
between the parties hereto relating to the subject matter hereof.
          12.22 Interrelation. This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties. The parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them as a
result of the actual identity of the draftsman.
[SIGNATURES ON FOLLOWING PAGE]

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

            SELLER:

CORNERSTONE CORE PROPERTIES REIT,
INC., a Maryland corporation
      By:   /s/ Terry Roussel       Name:   Terry Roussel       Its:  Authorized
Signatory    

            PURCHASER:

J3 HARMON, L.L.C.,
a Nevada limited liability company

  By:   /s/ Jordan Sills       Name:   Jordan Sills       Its:       

-26-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Land
[Legal Description]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
General Assignment and Assumption
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made as
of _____________, 2011 (“Effective Date”) by and between CORNERSTONE CORE
PROPERTIES REIT, INC., a Maryland corporation (“Assignor”), and
_____________________, a ____________________________ (“Assignee”).
RECITALS
     A. Assignor and Assignee are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”), dated as of August __, 2011, with respect
to that certain real property (the “Property”) more specifically described in
“Exhibit 1” attached hereto and made a part hereof.
     B. Concurrently with the execution and delivery of this Assignment,
Assignor is conveying the Property to Assignee.
     C. Assignor desires to assign, transfer and convey to Assignee to the
extent assignable, and Assignee desires to obtain, all of Assignor’s right,
title, interest, liabilities and obligations in and to the Contracts (as
hereinafter defined).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     As of the Effective Date Assignor does hereby sell, assign, convey and
transfer unto Assignee, to the extent assignable, and without representation or
warranty of any kind or nature whatsoever, express or implied, all of Assignor’s
right, title, interest, liabilities and obligations in and to the service
contracts and assignable equipment leases (“Contracts”) described on “Exhibit 2”
attached hereto and made a part hereof, provided, however, that Assignor makes
no representation or warranty with respect to the assignability of same.
     By execution of this Assignment, as of the Effective Date Assignee
unconditionally assumes and agrees to perform all of the covenants, agreements,
liabilities and obligations under the Contracts binding on Assignor or the
Property arising after the Effective Date. Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all third party
obligations, liabilities, costs and claims actions, expenses and fees (including
reasonable attorney’s fees) arising as a result of or with respect to any of the
Contracts that are attributable to the period of time from and after the
Effective Date.
     ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE CONTRACTS AND THAT THIS
ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, AND WITHOUT RECOURSE
AGAINST ASSIGNOR.

-1-



--------------------------------------------------------------------------------



 



     EXECUTED to be effective ___, 2011.

            ASSIGNOR:

CORNERSTONE CORE PROPERTIES REIT, INC.,
a Maryland corporation
      By:           Name:           Its:         ASSIGNEE:

_______________________________,
a ______________________
      By:           Name:           Its:    

-2-



--------------------------------------------------------------------------------



 



         

Exhibit 1 to Assignment and Assumption of Contracts
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



Exhibit 2 to Assignment and Assumption of Contracts
LIST OF CONTRACTS

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Assignment and Assumption of Leases
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASES
     This ASSIGNMENT AND ASSUMPTION OF LEASES is hereby entered into as of
__________________, 2011 (“Effective Date”), by and between CORNERSTONE CORE
PROPERTIES REIT, INC., a Maryland corporation (“Assignor”), and
_______________________, a __________________________ (“Assignee”).
     1. Assignment. As of the Effective Date Assignor does hereby sell, assign,
transfer and set over unto Assignee, without representation or warranty of any
kind or nature whatsoever, express or implied, all of Assignor’s interest as
landlord in and to (i) all leases of all or any portion of the building or other
improvements located on the land described on Exhibit “1” attached hereto and
made a part hereof (the “Property”), which leases are more particularly
described in Exhibit “2” attached hereto and made a part hereof, and all
guaranties of, or relating to, those leases and/or any portion of any lease, if
any (collectively, the “Leases”), and (ii) all security deposits, advanced
rentals and all letters of credit, paid or deposited by tenants or occupants
under the Leases (the “Security Deposits”).
     2. Assumption. Assignee, for itself and its successors and assigns,
(i) hereby accepts the foregoing assignment, and (ii) agrees to, and hereby
does, assume and agree to keep, pay, perform, observe and discharge all of the
terms, covenants, conditions, agreements, provisions and obligations contained
in Leases to be kept, paid, performed, observed and discharged by the landlord
thereunder from and after the Effective Date, including without limitation, the
payment of all broker’s commissions and tenant improvement allowances.
     3. Indemnities. Assignee agrees to, and hereby does, indemnify, defend and
hold harmless Assignor from and against all claims, liabilities, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) which may be asserted against or imposed on or incurred by
Assignor by reason of Assignee’s failure to perform any of its obligations under
the Leases after the Effective Date, and including, without limiting the
generality of the foregoing, by reason of Assignee’s disposition or alleged
disposition of any of the Security Deposits. Assignor shall indemnify, defend
and hold Assignee harmless from and against all losses, costs, damages,
liabilities and expenses (including attorneys’ fees) suffered or incurred by
Assignee by reason of Assignor’s failure to comply with any of the terms of the
Lease prior to the Effective Date.
     4. Attorneys’ Fees. In the event of any action between Assignor and
Assignee seeking enforcement or interpretation of any of the terms and
conditions to this Assignment, the prevailing party in such action, whether by
fixed judgment or settlement, shall be entitled to recover, in addition to
damages, injunctive or other relief, its actual costs and expenses, including,
but not limited to, actual attorneys’ fees, court costs and expert witness fees.
Such costs shall include attorneys’ fees, costs and expenses incurred in
(a) post-judgment motions, (b) contempt proceedings, (c) garnishment, levy and
debtor and third-party examination, (d) discovery, and (e) bankruptcy
litigation.
     5. Successors. This Assignment shall inure to the benefit of Assignor and
Assignee, and their respective heirs, assigns and successors in interest.

-1-



--------------------------------------------------------------------------------



 



     6. Counterparts. This Assignment may be signed by the parties in different
counterparts and the signature pages combined to create a document binding on
all parties.
     IN WITNESS WHEREOF, this Assignment and Assumption of Leases, has been
executed by Assignor and Assignee as of the day set forth above.

            ASSIGNOR:

CORNERSTONE CORE PROPERTIES REIT, INC.,
a Maryland corporation
      By:           Name:           Its:         ASSIGNEE:

_________________________,
a ____________________
      By:           Name:           Its:    

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
LEGAL DESCRIPTION OF PROPERTY

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
SCHEDULE OF LEASES

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Bill of Sale
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



BILL OF SALE
     This BILL OF SALE (this “Bill of Sale”) is made as of the _____ day of
__________________, 2011 (“Effective Date”), by and between CORNERSTONE CORE
PROPERTIES REIT, INC., a Maryland corporation (“Assignor”), and
_____________________________, a _____________________ (“Assignee”).
     For good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:
     1. Assignor hereby sells, transfers, assigns and conveys to Assignee as of
the Effective Date, to the extent assignable, all right, title and interest of
Assignor in and to all tangible personal property (“Personalty”) located on, and
used in connection with the management, maintenance or operation of that certain
land and improvements located on the real property, as more particularly
described in Exhibit “1” hereto and made a part hereof (“Real Property”), but
excluding tangible personal property owned or leased by Assignor’s property
manager or the tenants of the Real Property.
     2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of August __, 2011,
between Assignor and Assignee. Except as set forth in the Purchase Agreement,
the Personalty conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITH ALL FAULTS AND EXCLUDES ALL WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY
ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR
CREATED BY THE UNIFORM COMMERCIAL CODE.
     3. Assignee hereby accepts the assignment of the Personalty and agrees to
assume and discharge, in accordance with the terms thereof, all of the
obligations thereunder from and after the Effective Date hereof.
[Signatures set forth on following page.]

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as
of the date first above written.

            ASSIGNOR:

CORNERSTONE CORE PROPERTIES REIT, INC.,
a Maryland corporation
      By:           Name:           Its:         ASSIGNEE:

_________________________,
a ____________________
      By:           Name:           Its:    

-2-



--------------------------------------------------------------------------------



 



         

Exhibit 1 to Bill of Sale
LEGAL DESCRIPTION OF PROPERTY

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
Notices to Tenants
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



NOTICE TO TENANTS
______________, 2011
____________________
____________________
____________________
____________________
Dear ________:
     You are hereby notified that _____________________ (“Seller”), the current
owner of __________________ (the “Property”) and the current owner of the
landlord’s interest in your lease in the Property, has sold the Property to
_______________________ (“New Owner”), as of the above date. In connection with
such sale, Seller has assigned and transferred its interest in your lease and
your security deposit thereunder in the amount of $____________ (the “Security
Deposit”) to New Owner, and New Owner has assumed and agreed to perform all of
the landlord’s obligations under your lease (including any obligations set forth
in your lease or under applicable law to repay or account for the Security
Deposit) arising after the above date. New Owner acknowledges that New Owner has
received from Seller and is responsible for the Security Deposit.
     Accordingly, (a) all your obligations under the lease from and after the
date hereof, including your obligation to pay rent, shall be performable to and
for the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease arising after the above date,
including any obligations thereunder or under applicable law to repay or account
for the Security Deposit, shall be the binding obligation of New Owner and its
successors and assigns.
     Unless and until you are otherwise notified in writing by New Owner, the
address of New Owner for all purposes under your lease is:
____________________
____________________
____________________
____________________

-1-



--------------------------------------------------------------------------------



 



Please immediately forward a new certificate of insurance naming New Owner as an
additional insured under your liability policy as required by your lease.

            Very truly yours,

SELLER:

_____________________________,
a ______________
      By:           Name:           Title:         NEW OWNER:

_____________________,
a _________________
      By:           Name:           Title:    

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT “F”
Form of Estoppel Certificate
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



FORM OF TENANT ESTOPPEL CERTIFICATE
JR HARMON, L.L.C.
____________________
____________________
____________________
____________________
     Re: _________________________, __________ (the “Property”)
Gentlemen:
     The purpose of this Tenant Estoppel Certificate is to provide information
to JR HARMON, L.L.C., a ________ limited liability company, and/or its assignee
(the “Buyer”) regarding certain premises leased by us located at the Property.
We, the undersigned tenant of the Property (the “Tenant”), do hereby certify to
Buyer that:
     1. (a) Name of Landlord:
          (b) Name of Tenant:
          (c) Date of Lease:
          (d) Date of Amendments or Modifications:
          (e) Current Term Expiration Date:
          (f) Unexercised Renewal Options (if any):
          (g) Current Monthly Rent:
          (h) Current Additional Rent Payment (CAM, Insurance and Taxes):
          (i) Current or future rent concessions (if any):
          (j) Security Deposit:
     2. The lease (as amended, the “Lease”) as described in Paragraph 1 above,
is in full force and effect and has not been amended, superseded or modified
either orally or in writing except as specified in paragraph 1(d) above; a copy
of the Lease is attached as Schedule A to this Certificate. There are no other
agreements relating to the Lease or the leased premises between Landlord and
Tenant. Tenant has no first rights of offer or refusal, options to purchase, or
right to participate in any income, profits, or sales or refinancing proceeds
derived from the Property or the leased premises.
     3. The Tenant is a tenant in full and complete possession of the leased
premises under the terms of the Lease. Tenant has not assigned the Lease or
sublet all or any part of the leased premises except as follows:
____________________________________________________.
     4. All rent, charges, or other payments due to the Landlord under the Lease
have been paid through ____________________________, and there have been no
prepayments of rent or other obligations more than one month in advance. Any
operating expense escalation, tax

-1-



--------------------------------------------------------------------------------



 



escalation and other additional rent and percentage rent due under the Lease, to
the Landlord, has been paid for the period covering ______________________
through ____________________.
     5. All construction, improvements, other installations and parking
facilities, to the extent required of Landlord under the Lease, have been
completed and paid for pursuant to the terms of the Lease and to the
satisfaction of Tenant except as follows: ______________________
 
____________________________________________________________________.
     6. To the best of Tenant’s knowledge, neither Landlord nor Tenant is in
default in any material respect under any of the terms, covenants and conditions
of the Lease, nor has any event occurred that, with the passage of time or the
giving of notice or both, would constitute a default in any material respect by
either party under the Lease. No notice to terminate has been given to or by
Tenant.
     7. There are no actions or proceedings involving Tenant under the
Bankruptcy or insolvency laws of the United States or any State.
     8. All notices to be given to Tenant under, or in connection with, the
Lease shall be in writing and shall be delivered by registered or certified
mail, return receipt requested, postage prepaid, to the following addresses:
________________
________________
________________
     9. This certification shall be binding upon and inure to the benefit of the
parties hereto, their heirs, personal representatives, successors and assigns.
     10. The assignment by Landlord of its interest under the Lease to Buyer
shall not constitute an event of default under the Lease, and after receiving
notification that such assignment has been consummated, Tenant shall deliver all
subsequent payments required under the Lease to Buyer or as directed by Buyer.
Tenant acknowledges that Buyer is relying upon the statements in this Tenant
Estoppel Certificate and does hereby warrant and affirm to and for the benefit
of Buyer, and its successors and assigns that each of the foregoing statements
is true, correct and complete as of the date hereof.
     IN WITNESS WHEREOF, Tenant has caused this Tenant Estoppel Certificate to
be executed by its duly authorized officer (set forth below) this __ day of
_________________, 2011.

            _________________________ [TENANT]
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

Schedule 1
Form of Deed
[See Attached Copy]

 



--------------------------------------------------------------------------------



 



Schedule 2
List of Property Documents
Property Information

  •   ALTA Survey     •   Phase I Environmental Assessment prepared by ENVIRON
International Corporation dated August 15, 2006 (Report and 3 Appendices)     •
  Title Commitment prepared by First American Title Insurance dated June 2011

Lease and Tenant Information

  •   Lease Abstracts as of August 17, 2010

  •   Arizona Milk Transport     •   Brandon Gore dba Gore Design Co     •  
Jeff & Nicole Caruso DBA Affordable Windows, LLC     •   Kevin & Elizabeth
Blankers dba Fourte Imprints     •   Latrice & Jimmy Cannon dba Cannon Southwest
Upholstery LLC     •   Milky Way Transportation     •   Niagra Testing West
Corporation     •   Rockwest Technology Group LLC     •   Paul D. Coggeshall dba
PXRD LLC     •   S & C Associated, LLC dba Miracle Method

  •   Leases

  •   Arizona Milk Transport 1st Amendment to Lease dated January 29, 2010     •
  Brandon Gore dba Gore Design Co 5th Amendment to Lease dated January 29, 2010
    •   Jeff & Nicole Caruso dba Affordable Windows, LLC Amendment to Lease
dated October 2, 2009     •   Kevin & Elizabeth Blankers dba Fourte Imprints
Amendment & Lease Renewal dated January 29, 2010     •   Latrice & Jimmy Cannon
dba Cannon Southwest Upholstery LLC Amendment & Lease Renewal dated July 21,
2009     •   Milky Way Transportation 1st Amendment to Lease dated February 16,
2010     •   Niagra Testing West Corporation lease dated July 29, 2008     •  
Paul D. Coggeshall dba PXRD LLC Amendment to Lease dated September 25, 2009    
•   Rockwest Technology Group LLC Amendment & Lease Renewal dated October 26,
2009     •   S & C Associated, LLC dba Miracle Method lease dated June 24, 2008

Budgets and Tax Information

  •   2010 Budget     •   2011 YTD Budget     •   Estimated Property Taxes per
Tax Appeal Vendor

-1-